Title: James Madison to Philip Doddridge, 6 June 1832
From: Madison, James
To: Doddridge, Philip


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  June 6. 1832
                            
                        
                        Your letter of the 1st. instant followed by a copy of your speech on Congressional priviledges, found me in my bed;
                            to which I have been confined for several weeks by a billious fever uniting itself with a severe Rheumatism, which had
                            kept me a cripple, particularly my hands & fingers, & a prisoner in my house for many months. The fever,
                            has I hope ceased but leaves me in much debility. In this condition, you will, I am sure pardon me for not undertaking that
                            thorough consideration of the subject which wd. enable me to do justice to your critical & extensive views of
                            it.  I feel safe in saying, that your speech is a very able one, as was to be expected; & I may add that I
                            have always considered the right of self-protection in the discharge of the necessary duties, as inherent in a
                            Legislative bodies, as in courts of Justice; in the State Legislatures as in the British Parliament, & in the
                            Federal Legisture as in both. In the application of this priviledge to emerging cases, difficulties & differences
                            of opinion, may arise. In deciding on these the reason & necessity of the priviledge must be the guide; It is
                            certain that, the priviledge had been abused in British precedents, and may have been in American also.
                        Previous to the rect. of your letter I had been favoured by Mr Everett of Masts. with a copy of your speech
                            which was send to me; & observing your mistake in supposing me to have drawn the judicial act of 1789, I thought
                            it proper in my answer to furnish the means of correctg. it.———The Bill originated in the Senate of which I was not a
                            member, & was understood, truly I believe, to have proceeded from Mr. Elsworth, availing himself as may be
                            presumed, of consultations with some of his most enlightened colleagues. Those who object to the controll given to the
                            Supreme Court of the U. States over the state Courts, ought to furnish some equivalent mode of preventing the State
                            Governmt. from annulling the laws of U. States through its Judiciary Depart. the annulment having the same anarchical effect, as
                            if brought about thro’ either of its other Departments.
                        If I were in an ill-humour with you, which I am not & never was—I might here advert to the miss
                            construction which in your controversy<> with Mr. Cooke, you put on the Amendmt. I proposed, in our late Convention,
                            authorizing the Legisture., two thirds of each house concurring, to re apportion the Representation as inequalities might
                            from time to time require. My motives I am conscious, were pure, & the object I still think proper. The right of
                            suffrage & the rule of apportionment of representatives are fundamentals in a free Governt., & ought not to be submitted to
                            Legislative discretion. The former had been fixed by the Constitution, but every attempt to provide a Constitutional rule
                            for the latter had failed; & of course no remedy could be applyed for the greatest in equalities without a Convention at which the general feeling seemed to revolt. In this alternitive it appeared the lesser evil to give the power of redress to the Legislature controuling
                            its discretion, by requiring a concurance of two thirds instead of a mere majority—Shd. the power be duly exercised
                            all will be well; if not the same resorts will be open as if the Amendt. had never been proposed. And I trust I am not too
                            sanguine in anticipating that the claims of Justice with the alternative of refusing it will prevail over local &
                            selfish considerations.
                        But I pass with pleasure from this reminiscence to a return of my thanks for your communication & a
                            tender of my esteem & my friendly salutations.
                        
                            
                                J. M.
                            
                        
                    